DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,10,12-17,19,23,25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haan (2008/0235899).
In reference claims 1 and 14, Haan teaches a cleaning device replacement head comprising a dirt collection chamber, 200, having a suction opening, 211, for allowing debris to flow into the dirt collection chamber, (pp 0033-0034), a hydrophobic filter, 260, including a top surface, 265, and a bottom surface, 263, the filter positioned to allow a suction force to be applied to draw debris through the suction opening into the dirt collection chamber, while preventing debris from passing through the filter, (pp 0044), and a valve, 212, movable relative to the suction opening im response to a suction force applied to the dirt collection chamber, the valve allows debris to enter the chamber through the suction opening while limiting debris from exiting the chamber through the suction opening, (pp 0038).
In reference to claims 2 and 15, wherein the filter forms a wall of the dirt collection chamber, (the filter left and right lateral walls can form inner walls of the chamber, pp 0038, fig. 6).
In reference to claims 3,4,6 and 16,17,19, wherein the valve is positioned to extend across the suction opening, wherein the valve is movable, wherein the valve is
pivotally movable and wherein the valve is movable between a first position in which the valve covers the suction opening and a second position in which the valve does not cover the suction opening, (pp 0038).
In reference to claims 10 and 23, wherein the valve is attached to the dirt collection chamber, (pp0038, the valve, 212, is attached to bin inlet, 211).
In reference to claims 12 and 25, further comprising a cleaning sheet, 114, mated to the dirt collection chamber, (pp 0032).
In reference to claims 13 and 26, wherein the cleaning sheet is planar, (fig. 2).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haan in view of Sovise et al. (5,247,720).
Haan teaches all the limitations of the claims except for wherein the valve is pivotally movable.
Sovise et al. teaches a pivotal valve, 72, located in an air passage, 120, col. 5, lines 9-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Haan with it’s valve being pivotable, as taught by Sovise et al., in order to provide means to allow for the back and forth movement of the valve in response to suction force, and since Haan is silent as to what kind of connection is present between the valve, 212, and the bin inlet, 211, in order to provide this motion. 

Claims 8,11,21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haan in view of Schultink et al. (2012/0211625).
Haan teaches all the limitations of the claims except for wherein the valve is configured to rest against a lip formed within the chamber, and wherein the valve is formed from a material selected from the group consisting of a non-wove, a woven and a plastic.
Schultink et al. teaches a valve, 5, that rest against a lip, 8, (pp 0040), and that the valve is made from plastic, (pp 0041).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Haan with a lip for which the valve, 212, rest against, as taught by Schultink et al., in order to provide for a tight seal between the valve and the bin in order to keep the dirt or debris within the bin.  
It would have been further obvious to make the flap out of a plastic material, as also taught by Schultink et al, in order to provide for flexibility in the valve, and since Haan is silent as to what material the valve, 212, is made out of.

Allowable Subject Matter
Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,8-19 and 21-26 have been considered but are moot based on new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 26, 2022






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723